Citation Nr: 0840211	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  07-05 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to June 
1968.  He died in February 2005.  The appellant is his 
surviving spouse.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2006 rating decision by the Phoenix, 
Arizona Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO denied 
service connection for the cause of the veteran's death.

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant contends that the veteran died from service-
connected causes.  The death certificate for the veteran 
indicates that metastatic melanoma was the cause of his 
death.  The veteran served in Vietnam during his service in 
1966 to 1968.  In September 2008, the appellant had a Travel 
Board hearing at the RO before the undersigned Veterans Law 
Judge.  The appellant reported that, within a few months 
after the veteran returned from Vietnam, he had a skin 
disorder, with bumps on his face, ears, and neck.  She stated 
that the veteran had treatment for the skin disorder for a 
considerable period of time, and that the treating doctor 
called the disorder chloracne.

To establish service connection for the cause of a veteran's 
death, evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but, rather, there must have been a causal connection.  
38 C.F.R. § 3.312.  

Under certain circumstances, service connection for certain 
specified diseases, including chloracne, may be presumed if a 
veteran was exposed during service to certain herbicides, 
including Agent Orange. 38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307, 3.309(e).  If a veteran was exposed to Agent Orange 
or another herbicide agent, service connection for chloracne 
will be presumed if it became manifest to a degree of 
10 percent disabling or more within one year after the last 
date on which the veteran was exposed to an herbicide agent 
during service.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  A 
veteran who served on active duty in the Republic of Vietnam 
during the period from January 9, 1962 to May 7, 1975, shall 
be presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  38 C.F.R. § 3.307(a)(6)(iii).

The appellant reports that the veteran was diagnosed with the 
skin disorder chloracne within a few months after he returned 
from service in Vietnam.  The veteran died from another skin 
disorder, metastatic melanoma.  The Board will remand the 
case to develop additional information.  The appellant should 
be asked to identify the doctor who treated the veteran's 
skin disorder soon after his service in Vietnam.  The 
appellant may submit records of treatment of the veteran by 
that doctor, and the RO should assist in obtaining those 
records.  The claims file should then be reviewed by a VA 
physician, to obtain an opinion as to the likelihood that the 
veteran's metastatic melanoma was proximately due to or the 
result of any chloracne that was present soon after his 
service in Vietnam.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

Accordingly, the case is REMANDED for the following action:

1.  Ask the appellant to provide the name 
and address of the doctor who treated the 
veteran for a skin disorder described as 
chloracne a few months after the veteran's 
service in Vietnam.  Inform the appellant 
that she may submit records of that 
doctor's treatment of the veteran, or VA 
can assist her in obtaining the records.  
If the appellant identifies the doctor, 
but does not submit the treatment records, 
obtain records of treatment of the veteran 
by that doctor from 1967 forward.

2.  Provide the appellant's claims file to 
an appropriate VA physician for review.  
Ask the physician to provide an opinion as 
to whether is it at least as likely as not 
that the metastatic melanoma that caused 
the veteran's death was proximately due to 
or the result of any chloracne that was 
present following the veteran's service in 
Vietnam.

3.  After completion of the above, review 
the expanded record and determine if the 
appellant's claim can be granted.  If the 
claim remains denied, issue a supplemental 
statement of the case and afford the 
appellant an opportunity to respond.  
Thereafter, return the case to the Board 
for appellate review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



